                          Case 1:19-cv-00462-RA Document 51
                                                         48 Filed 10/14/20
                                                                  04/22/20 Page 1 of 2




                                                               LAW OFFICES OF

                                                         MICHAEL J. KAPIN
M I C H A E L J. K A P I N *+                             1133 BROADWAY, SUITE 1001      T E LE PH ON E 212. 513.0500
                                                          NEW YORK, NEW YORK 10010        F ACS I MI LE 866.575. 5019
        ___________
*   P ROF E S S IO N AL C O RP O RA TI ON

+ A DM ITT ED IN CA LI FO RN I A
  AND NEW YORK




                                                             April 22, 2020

VIA ELECTRONIC CASE FILING ONLY:
District Judge Ronnie Abrams
United States District Court
Southern District of New York
Courtroom 1506
40 Foley Square
New York, New York 10007

Re:                                  1:19-cv-00462-RA Gipson et al v. Amazon.Com, Inc.

Dear Judge Abrams:

        I represent plaintiffs in the above-referenced action. In mid-February, after oral argument
on Defendants’ motion to dismiss the first amended complaint, the parties notified Your Honor
that they had agreed to global settlement terms. On February 19, 2020, Your Honor issued a forty-
five (45) day dismissal order. See Docket No. 45. Thereafter, You Honor granted my office’s letter
application extending the dismissal deadline, to restore the action without prejudice, to June 2,
2020. See Docket No. 47. The parties have finalized their settlement documents, Plaintiffs have
executed and exchanged the settlement documents and are awaiting Defendants’ execution of
same.

        While there is an argument to be made that this Court has already implicitly approved the
parties’ settlement of the action when it issued its 45 day dismissal order, the parties’ counsel
believe, in an abundance of caution, that pursuant to SDNY Local Rule 83.2 and NY Consolidated
Laws, EPT §5-4.4, that the parties’ settlement agreement requires Court approval because
Plaintiffs have asserted wrongful death claims against the Defendants. The parties now wish that
Your Honor approve their global settlement.

        As a material part of the parties’ settlement agreement, the parties have agreed to strict
confidentiality terms, which all parties insisted upon. This Court has the authority to seal the
settlement agreement pursuant to the parties’ preference. See Medley v Am. Cancer Soc., 10-CV-
3214 (BSJ), 2010 WL 3000028, at *1 [SDNY July 23, 2010] (“[b]ecause the terms of the
settlement agreement are confidential, it will be filed under seal. At the parties' request, the letters
shall also be filed under seal.”).

       On Friday, April 17, 2020 my father passed away. Given that circumstance, and the
ongoing COVID-19 pandemic, my office hereby requests leave of Your Honor to file Plaintiff’s
motion papers (along with an unredacted copy of the settlement agreement and a proposed order)
                      Case 1:19-cv-00462-RA Document 51
                                                     48 Filed 10/14/20
                                                              04/22/20 Page 2 of 2




         District Judge Ronnie Abrams
         April 22, 2020
         Page Two

         seeking approval of the parties’ settlement agreement electronically to Your Honor via email to
         Your Honor’s chambers (Abrams_NYSDChambers@nysd.uscourts.gov ), and that the email filing
         be deemed sealed, in all respects.

                In the alternative, Plaintiffs request leave to file their motion papers through ECF in
         redacted form.

                 This is Plaintiffs’ first request for the relief sought herein. My office has presented this
         letter motion to the Defendants’ counsel and Defendants have consented to the relief sought herein.

                Thank you for your courtesy and prompt attention to this matter. If you have any questions
         or need further information, please do not hesitate to contact me.

                                                               Sincerely,

                                           LAW OFFICES OF MICHAEL J. KAPIN

                                                         /s/ Michael J. Kapin

                                                        Michael J. Kapin, Esq.




On May 27, 2020, the Court dismissed this suit with prejudice under Fed. R. Civ. P. 41(a)(1)
(A)(ii). Dkt. 50. Accordingly, this motion is denied as moot. The Clerk of Court is respectfully
directed to terminate the motion pending at Dkt. 48.
SO ORDERED.




________________
Ronnie Abrams, U.S.D.J.
October 14, 2020
